DETAILED ACTION
Claims 1-3, 6-15 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Jan 21 has been entered.
 
Drawings
Objection to drawings is withdrawn.
112 2nd rejection of claims 1, 3, etc. withdrawn due to amendment cancelling nonce term, thus avoiding 112 6th interpretation.
112 2nd rejection for claim 6 is withdrawn.  A prior art rejection is now applied to claim 6.
112 1st rejection for claim 14 is withdrawn.

Response to Arguments
Applicants’ arguments were considered, but are unpersuasive.
Applicants allege that the amendments to claim 11 avoid both bases of indefiniteness.  Remarks at 14.
The first basis of indefiniteness, for antecedent basis, has been resolved by the amendment.

The second basis of indefiniteness, for antecedent basis, has not been resolved.

Applicants’ amendment sets forth that the improvement is measured by one or more search requirements determined by one or more of the following: user search pattern history, modelling predictions, tracking of one or more previous logs, and agenda and tasks assigned to the user.”  These are sources of information by which one might find improvement.  This does not set forth how one of ordinary skill ascertains whether a query is actually improved.

The examiner provides an example here: In the past, the examiner sought to support the notion that a claim limitation directed to generic pattern classification was conventional in the realms of human activity and mental thought.  The examiner did so by citing to a Sesame Street video clip accompanied by the song “One of these things is not like the other.”  The examiner’s search logs therefore included queries to Sesame Street clips.

Assume two third party contractors are in competition to write an improved search function that relies on “tracking of one or more previous logs.” The first contractor’s 

Further assume that both search programs otherwise infringe the independent claims.  The question here is which contractor has infringed upon claim 11.  More specifically, which contractor’s system resulted in a query that was actually improved, the first or the second?  It cannot be both; a claim limitation that encompasses opposite results is ambiguous and would in itself be an admission of indefiniteness.  And once applicants’ have answered whether it is the first or second contractor, then kindly provide the standard as either set forth in the written description or an industry standard that permits one skilled in the art to evaluate which contractor provides the engine that infringes claim 11, and which one does not.

Applicants allege that they have written description support for both potential user profile elements, namely, a location and learning preference, claim 13.  Remarks at 14.  Specifically, applicants allege that a location is supported by [0037], [0038], [0047], and further allege that a learning preference is shown by [0037], [0047], and Table 4.
12: [0037] This is all central to the device.  If the examiner were to adopt this interpretation, then [0038] (which expressly declares itself as a non-limiting example of the subject matter in [0037]) cannot be meaningfully distinguished.  In that case, applicants lack written description support for a “device preference” instead.  [0038] email is not a location.  [0047] a TOC is not a location.

Regarding learning preference: 
[0037] and [0047] discuss a condition of the user.  However, this is problematic: the other “preferences” listed in the set of options are those that relate to the configuration of the system.  An output device, a location preference (per [0023], network location), or a preference for video are all elements that facilitate specific system configurations (send recipe to the tablet in the kitchen instead of the desktop in the den, preference of results from epicurious.com, and provide videos when available).  The citations here suggest a learning preference is not a specific configuration of a system and this appears to break the genus of the “User preferences.”  

that means is one cannot distinguish over the prior art, thus the claim may raise a question of 112 2nd (at least one of something that can’t distinguish over the prior art?) and 112 4th (if there is at least one of something that cannot distinguish over the prior art anyway, does the claim actually further limit the scope?).  

Finally, the written description itself provides a more compelling interpretation of the phrase that is consistent with the genus.  [0004] explains “The system learns and can provide the user with suggestions for additional searches or can automatically perform these searches.”  This is support for “learning” related to the system, not the user (whether support exists for learning as a user-tunable preference is a different question – the question addressed here is how a “learning preference” should be interpreted).

There is no reason for the examiner to adopt applicants’ user-configuration interpretation, and that interpretation raises more issues than it solves.   As such, the examiner is unpersuaded to adopt that interpretation.

Regarding Table 4, all it says is “User Profile Preference: High preference for video information.”  This fails to infer a learning preference.  Also, if this is support for the 

Applicants allege “confusion.”  Acknowledging that the written description rejection lists all paragraphs that the examiner could locate that discussed preferences, and explained that “a user preference profile with preference for video is surely supported[,]” applicants allege that “[t]he Office Action recites some of the paragraphs in the Specification that support these limitations.”  Remarks at 14.
It is incorrect to state that the listed paragraphs “support these limitations.”  As the explanation of the rejection itself states, it is only the first and final option that was found to be supported. 

A reminder to applicants: The test of compliance with the written description requirement is whether one of ordinary skill could determine that applicants possessed the claimed invention from the written description.  

For example, the examiner is skeptical of the proposition that one of ordinary skill would read Table 4 and conclude “Being a Youtube addict must infer a learning preference!  Applicants surely possessed the claimed invention.”  Yet by alleging that Table 4 serves as written description support, applicants are alleging something along those lines.  Similar consideration, when applied to the examples severally or to the disclosure as a whole, also does not serve to locate support.

Applicants allege “There is no disclosure, suggestion, recognition in Kleinberger of organization by concept by category/subcategory[.]”  Remarks at 17.
Although this is merely part of the discussion of the reference Kleinberger, rather than any specific alleged issue with the rejection itself, it is sufficiently incorrect to compel the examiner to respond.  The examiner’s response is: See Fig. 9.


    PNG
    media_image1.png
    270
    598
    media_image1.png
    Greyscale


Applicants allege that Kleinberger/Geller does not teach several concepts as described in the written description.  Remarks at 17 (Kleinberger, wrt. Table 1), 18 (Geller, wrt. Different implementation).
Applicants are arguing limitations not found in the claims. 

3, does not have three different profiles that must match, and does not sum frequencies of recurrence of matching patterns…the combination of these references does not render the claimed invention as obvious.”  Remarks at 18.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03(I).

Applicants’ claims set of the preamble from the body using the phrase “comprising.”  As such, the question is not whether applicants’ claims include linguistics, profile matching, frequency analysis, and such.  Rather, the question is whether they preclude it.  Nothing in applicants claims appear to preclude such teachings, nor does it preclude reliance on technologies that support or flow from such teachings.


None whatsoever!  Because that is not the evaluation required for obviousness.

"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (CCPA 1981).

Here, Kleinberger has several teachings – Searching, evaluating the results, and organizing those results into a TOC.  Geller also has several teachings - a user profile that illustrate a user’s education level and tailoring search results to that education level.

One would be motivated to combine the teachings of the references in order to provide results that are tailored to a person of any arbitrary knowledge level.

Applicants suggest there is hindsight reconstruction.  Remarks at 18.
This allegation is at odds with applicants’ previous statement.  Applicants allege that the claim does not require certain elements that Geller employs.  But hindsight reconstruction is characterized by a motivation to combine the claim elements as found in the prior art, where that motivation is not draw from knowledge and understanding of one skilled in the art, but rather, the application at file.

If, as applicants assert, the references use completely different components than what applicants had conceived as their mode of reduction to practice (but have not yet claimed) as their invention, then an argument of hindsight reconstruction makes no sense - how can applicants allege that the examiner used applicants’ disclosure as a roadmap to put together elements that applicants also allege was not used in their own invention?  

Thus, at least one of these two positions is facially without merit.  The examiner doubts taking these contradictory positions was intentional, and it is likely that some responsibility flows from the misunderstanding of the test of obviousness.  But intentional or not, applicants must still take factually consistent positions to make meritorious arguments.

As such, please reevaluate the obviousness rejection in light of Keller, the elements of hindsight reconstruction, and decide whether or not the facts as applicants assert them to be meet (or do not meet) the elements of a particular deficiency.  Once applicants have decided, then please provide both the factual position and the legal allegation of a deficiency in the next response.  Alternatively, if applicants decide that neither articulated position is viable to overcome the rejection, then applicants may wish to consider a different approach (such as substantive amendments)

Applicants allege that “it is not clear to the Applicant how linguistic patterns of the user related to user knowledge, context, or preferences.  Arguably, the user can have a great deal of 
And yet, linguistic analysis is the basis of how Geller operates to build a user profile.  It is not required for the applicant to understand how Geller is operable.  Rather, it is required for one skilled in the art to understand how Geller is operable.

One skilled in the art is presumed to have said understanding based on Geller’s disclosure, because Geller reference is presumed to be valid (which includes compliance with the enablement requirement).  See MPEP 716.07.  To the extent that Applicants wishes to rebut that presumption of operability, the initial burden of proof of inoperability falls upon them.  To meet that burden, Applicants require more than a statement of personal confusion.  Applicants are required to provide evidence that, under a preponderance of the evidence standard, establishes that the presumption of operability is rebutted.  And Applicants must distinguish their own claims by showing they establish operability in a fashion that Geller does not.  Id, citing In re Epstein, 32 F.3d 1559 (Fed. Cir. 1994).  

That said, since applicants have not specifically raised an argument, but merely profess disbelief, no response is particularly required, nor will be forthcoming.

Applicants allege the claims can be distinguished over the combination of Kleinberger and Geller by providing an example of a difference between “educational level” and “user 
At the outset, as a reminder, “comprehension” is only in independent claim 3, not independent claim 1, and applicants are cautioned against mischaracterizing (even by omission) independent claims.  Given that this difference was a significant reason why claims 1 and 3 are separately rejected under different headings (despite the identical combination of references being employed for rejection), this is a critical distinction and applicants should be mindful of said distinction between the claims moving forward when making arguments.  On the other hand, if applicants do not wish for the claims to be interpreted in different fashions, applicants should make corresponding amendments (and in addition, applicants are reminded that claims that are substantially duplicative in the same application may be objected to under 1.75(c)).

Insofar as the particular issue of overcoming the prior art, this was a colorable argument, and the examiner cannot dismiss this interpretational argument as being silly on its face, even if entertaining the argument raises additional issues.  Accordingly, the examiner rereviewed Geller for its disclosure as a whole, and raises a new 112 2nd rejection based on the particular nuance raised by this argument.  The following discussion is the reconsideration of Geller for its prior art applicability.

Geller provides a substantive background and summary of invention that does not merely repeat the its own claim language verbatim, but rather, provides a narrative explanation 
“None of the previously known search engines tailor results of user's searches based on his or her background and unexpressed interests. For example, a twelve year old child using key word searches on the Internet for some information on computers may be presented with a multitude of documents that are far above the child's reading and educational level. In another example, a physician searching the Internet for information on a particular disease may be presented with dozens of web sites that contain very generic information, while the physician's ‘unexpressed’ interest was to find web sites about the disease that are on his educational and professional level.”

Col 3 lines 7-16 (emphasis added)

The summary, in explaining the intended result of the invention, explains:
“The documents with document profiles having the highest matching magnitudes are presented to the user as not only matching the subject of the search string, but also as corresponding to the user's cultural, educational, and social backgrounds as well as the user's psychological profile. Thus, a world renowned physicist searching for information on quasars would be presented with very sophisticated physics documents that are oriented towards his level of expertise.”
	Col 4 lines 11-19 (emphasis added)

The instant claim language is directed to “at least one of the search results being modified in the TOC based [on] a user knowledge of one or more of the search concepts.”  In comparison, both Geller’s presented problem and the intended results of the solution express that the goal is to use various factors to ascertain which search results would be suited for the user’s expertise, and to present said result to said user.  Modification of Kleinberger’s teaching of presenting results in a TOC with Geller’s teaching of presenting results based on the various factors used to evaluate a user’s expertise yields the invention expressed by the claim scope.  

A slight modification to the claim mapping is likely in order to reflect that projected education level, amongst a confluence of other factors, feeds into the ultimate question of expertise.

Applicants state they do not find the relevance of the noted fact in the physical separate elements of search engine and crawler.  Remarks at 19.
.Applicants’ independent claims involve search engines that receives search results over a network interface.  Most search engines are understood in their customary operation by users to provide search results, not receive them.  

But it is also generally true that search engines do not themselves literally search the internet.  Rather, they search a precompiled database of “webpage locations.  Populating that database is performed by a “crawler” or “spider” that searches the internet by following links from web pages and recording the new pages that are found, or the changes to older pages.  As such, search engines also receive search results as part of their customary operation, just not part of their interaction with a user.  

Few references discuss both the details of the search engine and crawler in the same reference.  That said, it is so conventional that one of ordinary skill would understand its disclosure irrespective of an express discussion in a search engine reference.  Therefore, to meet the network interface limitation as claimed, the examiner took notice of the factual background of a conventional server/crawler relationship explaining how one skilled in the art that search engines have network interfaces that receive search results, even if the particular references cited do not expressly discuss those activities.



That said, an examiner only takes Official Notice with information that can be instantaneously provided, and crawler references really are that easy to find.  While applicants cannot undo an admission by untimely argument, if applicants would like a webcrawler prior art reference on the record (for their own edification, if nothing else), the examiner is happy to provide one or two on the record, upon request.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "user knowledge" in claims 1, 3 is a relative term which renders the claim indefinite.  The term "user knowledge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Terms that predicate limitations based on a variable component of a user are relative terms that render a claim indefinite.  See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat App. & Inter 2008) (precedential); see also Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  

In the initial Office Actions, the term “user knowledge” was taken as a term that broadly encompasses an interpretation that captures an objective measure – specifically, an educational level.  The 4 Jan 21 Remarks at 19 disputes that interpretation, instead arguing that it refers to what a particular user knows (stating that an art history PhD might have no relevance to a search for concepts related to quantum mechanics).  As such, applicants’ argument regarding the proper interpretation of the claim suggests that this is a relative term.

4.  Applicants have not provided any statement in the written description to resolve the issues raised by this relative term.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires that one or more predicted queries “improves one or more of the queries by using user context”

There are two bases of indefiniteness.

Firstly, one of ordinary skill could not determine if “one or more of the queries” refer to the “one or more search queries” of claim 3, or “one or more predicted queries” of claim 11.

Secondly, the claim does not set forth what the measure of improvement is, and in the context of the application as a whole, it is unclear what that measure would be.  

Usually, for claims directed to the field of information retrieval, the classic measure of an improved query is by the [relevance] of the search results.  Here, the application favors knowledge level of search results that match a user’s knowledge level, rather than relevance.  All well and good, but the examiner has not found any industry standard of measuring comprehensibility of search results.  Absent such a standard, it is not clear how one of ordinary skill could determine if a new query, derived from a former query, has actually been improved.  

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claim requires that the profile contain one of: a preferred output device, a learning preference, a location of information, a preference for video information.

[0037] The User Preference Profile 265 also can contain information about formats and/or output devices the user prefers to use when receiving information. This information 265 is also provided 285 to the Output/Display step 240 which determines how and on what device 
the TOC is presented to the user. 

over the network 50. 

[0047] Rather than information about the user's level of comprehension or situation, the User 
Preference Profile 265 generally includes information about the preferences of a user. For example, if the user (or third party) has a visual or an auditory learning preference, thePage 12 of 34 
P201804039US01TOC will emphasis topics in those particular learning channels. Here, the TOC might have a bias to place visual (or auditory) information first in a topic or subtopic list. Similarly, if the user has a preference for reading detail in an article rather than an overview summary in a slide presentation, the selection and sequencing in the SSTL 235 would emphasis those preferences in the TOC. In this instance, the SSTL might select a research article over a slide presentation summary on the topic or place the research article more prominently in 
the output sequence than the slide presentation. 

Table 4 indicates that a User Preference Profile indicates a “high preference for video information”

A preferred output device could be broadly inferred by [0038].  And the question of functional/non-functional descriptive material aside, a user preference profile with preference for video is surely supported by Table 4.



 The claims lack written description support for those limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger (US 4,972,349) in view of Geller (US 6,199,067 B1) hereinafter Geller (and sub silentio admission to noted fact due to lack of traversal in the 4 Jan 21 Remarks)
With respect to claim 1, Kleinberger discloses A computer system (Fig. 2) comprising: 
one or more network interfaces, one or more central processing units (CPUs), one or more memories, and one or more inputs and outputs including at least one graphical user interface (GUI) (Fig. 2, elements 30, 32, 35, 36); 



a query handler that splits the search results into one or more result segments (Col 11 lines 4-10 grouping texts together), determines a correlation strength between one or more of the result segments and at least one of the search concepts (Col 16 line 56-Col 17 line 7, similarity scoring is one of the alternatives to categorization of texts), selects one or more of the result segments being selected result segments (Col 12 lines 21-24 shows system may accept a user selecting search topics for expansion), and determines a result sequence for two or more of the result segments (Col 11 lines 21-25, listing is sorted), and determines a result sequence for two or more of the selected result segments;

[…]

A Selection/Sequencing/TOC/Learn (SSTL) function that creates a table of contents (TOC) for the search results by ordering the result segments in the result sequence and outputs the TOC to the user over one of the outputs (Fig. 9)[…]

Kleinberger does not teach 

an analysis of a history saved TOCs in a context of one or more of the users; 
an analysis of one or more cognitive properties of the user in response to TOCs; 
an analysis of previous, current, and predictive search activities of the user; 
an analysis of data from sensors of one or more user devices.


Geller teaches 
At least one of the search results being modified […] based on a user knowledge of one or more of the search concepts (Abstract, personalized user profiles; Col 4 line 53-Col 5 line 3, linguistic patterns extracted for the profile; Col 5 lines 36-41, use of linguistic patterns to find search results correlating to education level), wherein the SSTL function is configured to establish the intended sequences of search results using at least one of:
an analysis of a history saved TOCs in a context of one or more of the users; 
an analysis of one or more cognitive properties of the user in response to TOCs; 
an analysis of previous, current, and predictive search activities of the user (Fig. 2 elements 112-118 show updating a previously existing user profile based on search behavior, which shows the previous and current search activities are recorded.    Fig. 3 generally shows the analysis of those stored profiles.  The title shows that the purpose of the profile is to perform “adaptive searches” showing that the information is predictive); 
an analysis of data from sensors of one or more user devices.


Kleinberger and Geller are directed to searching.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kleinberger and Geller in order to provide a set of search results that are tailored to be both readable and to the user’s specific interest.

Geller also discusses search engines, building indexes of web pages, but (Col 8 lines 29-65, esp. lines 57-59, discusses web crawling by search engines) Kleinberger and Geller does not teach that the search results are received over the network interface.

Official Notice is taken that it is well known in the art to separate the server of crawled search results from the engine, thus requiring querying of the index over a network interface.  This permits optimizations such as parallel handling of queries mapReduce of queries without locking the server.  

It would have obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references and the noted fact to optimize throughput of the search system.


With respect to claim 2, SSTL function is configured to establish the intended sequences of search results using: 
an analysis of previously learned information (Fig. 2 elements 102, 110 shows reuse of previously created profiles if available.).


Claims 3, 6-10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger in view of Geller (and sub silentio admission to noted fact due to lack of traversal in the 4 Jan 21 Remarks)
With respect to claim 3, Kleinberger discloses A computer system (Fig. 2) comprising: 
one or more network interfaces, one or more central processing units (CPUs), one or more memories, and one or more inputs and outputs including at least one graphical user interface (GUI) (Fig. 2, elements 30, 32, 35, 36); 

a search engine that uses one or more of the search queries to receive one or more search results (Fig. 5 element 74, after element 72, shows the process of using queries to obtain results)[…]; 

a query handler that splits the search results into one or more result segments (Col 11 lines 4-10 grouping texts together), determines a correlation strength between one or more of the result segments and at least one of the search concepts (Col 16 line 56-Col 17 line 7, similarity scoring is one of the alternatives to categorization of texts), selects one or more of the result segments being selected result segments (Col 12 lines 21-24 shows system may accept a user selecting search topics for expansion), and determines a result sequence for two or more of the result segments (Col 11 lines 21-25, listing is sorted), and determines a result sequence for two or more of the selected result segments;

[…]



Kleinberger does not teach 
a user knowledge profile that provides a degree of user comprehension for one or more of the result segments, and identifies one or more low knowledge result segments being the result segments the user has knowledge below a knowledge threshold, wherein the SSTL function is configured to establish the intended sequences of search results using at least one of:
an analysis of a history saved TOCs in a context of one or more of the users; 
an analysis of one or more cognitive properties of the user in response to TOCs; 
an analysis of previous, current, and predictive search activities of the user; 
an analysis of data from sensors of one or more user devices.


Geller teaches 

a user knowledge profile that provides a degree of user comprehension for one or more of the result segments (Abstract, personalized user profiles; Col 4 line 53-Col 5 line 3, linguistic patterns extracted for the profile; Col 5 lines 36-41, use of linguistic patterns to find search results correlating to education level), and identifies one or more low knowledge result segments being the result segments the user has knowledge below a knowledge threshold (Col 3 lines 7-16 shows profile is used to gear search results to appropriate education “levels;” thus data that is at one education level is below the threshold for the next higher education level.) , wherein the 
an analysis of a history saved TOCs in a context of one or more of the users; 
an analysis of one or more cognitive properties of the user in response to TOCs; 
an analysis of previous, current, and predictive search activities of the user (Fig. 2 elements 112-118 show updating a previously existing user profile based on search behavior, which shows the previous and current search activities are recorded.    Fig. 3 generally shows the analysis of those stored profiles.  The title shows that the purpose of the profile is to perform “adaptive searches” showing that the information is predictive); 
an analysis of data from sensors of one or more user devices.


Kleinberger and Geller are directed to searching.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kleinberger and Geller in order to provide a set of search results that are tailored to be both readable and to the user’s specific interest.

Geller also discusses search engines, building indexes of web pages, but (Col 8 lines 29-65, esp. lines 57-59, discusses web crawling by search engines) Kleinberger and Geller does not teach that the search results are received over the network interface.

Official Notice is taken that it is well known in the art to separate the server of crawled search results from the engine, thus requiring querying of the index over a network interface.  This permits optimizations such as parallel handling of queries mapReduce of queries without locking 

With respect to claim 6, Geller teaches where the query handler initiates a search request for one or more pre-requisite information about one or more of the selected result segments where the user level of comprehension is lower as defined by the user knowledge profile, the pre-requisite information being one or more of the selected segments where the user level of comprehension is lower as defined by the user knowledge profile (Col 5 lines 36-44, 52-62, profiling a user for social, educational, cultural, and psychological background, and returning search results tailored to user’s understanding.).

With respect to claim 7, Kleinberger teaches the result sequence is determined by one or more of the following: a chronological order of learning, a knowledge graph, metadata, a prerequisite requirement, a degree of correlation with the search query, and a degree of the user comprehension (Col 16 line 56-Col 17 line 7, similarity scoring is metadata).

With respect to claim 8, Geller teaches the degree of user level of comprehension is determined by one or more of the following: user input, user search history, user activity on social media, and user's interests (at least Col 4 lines 63-66, User search history).

With respect to claim 9, Kleinberger teaches a user context analyzer that determines a user context, the user context determining one or more of the following ways the TOC is outputted: 


With respect to claim 10, Kleinberger teaches the user context analyzer determines user context using one or more of the following inputs: user image, user input, user's calendar entries, user's social media activity, sensors in user's environment, user's interests, user's recent search history, user manipulation of search results, user search queries, user degree of comprehension, and a user profile (Col 13 lines 60-64, user manipulates a cursor to request expansion.).

With respect to claim 14, Geller teaches the TOC changes dynamically as the user level of comprehension increases (Fig. 2 element 112, adding more data to be incorporated to profile based on browsing session) after one or more future searches (Fig. 2 element 102 shows option of a profile having already been created in the past, element 118 shows user profile may be updated responsive to the current search.).

With respect to claim 15, dependent upon claim 14, Geller teaches where the user level of comprehension is measured by one or more internet searches (Col 4 lines 62-66, monitoring searching for linguistic patterns to account for in the profile).

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger and Geller as applied to claims 3, 9, in view of MS-DOS
With evidence of features from:
Solanki, Operating Systems (DOS/WINDOWS) (https://web.archive.org/web/20171204172259/http://crdd.osdd.net/raghava/slides/prephd/doslec.htm) hereinafter Solanki
Computer Hope, (https://web.archive.org/web/20001010173338/https://www.computerhope.com/issues/ch000199.htm) hereinafter Hope
With respect to claim 12, Kleinberger and Geller do not teach, further comprising a User Preference Profile.

MS-DOS contained user preference profiles (Solanki Config.sys loads device drivers, including display drivers; Hope, one can set modes output to switch between devices (e.g. > LPT1 will redirect output to printer)).

Kleinberger and Geller are directed to search, and MS-DOS is a classic operating system.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to permit a computer to set which device to display information.

With respect to claim 13, dependent upon claim 12, MS-DOS has where the User Preference Profile includes one or more of the following: a preferred output device, a learning preference, a location of information, a preference for video information (per claim 12, config.sys and files that execute operations such as batch files permitted setup of preferred output.)

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

The examiner thanks applicants for clarification of the record regarding their written description support for “search query” using the paragraphs of the originally filed application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/location
        noun
        a place of settlement, activity, or residence:This town is a good location for a young doctor.
        a place or situation occupied:a house in a fine location.
        a tract of land of designated situation or limits:a mining location.
        Movies. a place outside of the studio that is used for filming a movie, scene, etc.
        Computers. any position on a register or memory device capable of storing one machine word.
        the act of locating; state of being located.
        Civil Law. a letting or renting.
        
        2 Not only do applicants not serve as their own lexicographer for this term (which requires a clear intent to redefine the term), applicants’ own usage of the term suggest that “location” refers to “a place of activity” or “a place or situation occupied.”  [0023] discusses locations over a network.  [0046] refers to “physical locations” being recorded in a User Context.  [0056] provides that a location, as well as uses and time, are example of a search context.  None of these somehow redefine the term “location” as inclusive of a software application or some transmission medium.
        3 As a reminder, applicants’ written description mentions natural language processing no less than five times (technically six, but [0096] says “via natural language processing, NLP and IBM’s Watson Knowledge Discovery.”  Because NPL stands for Natural Language Processing, the examiner presumes “NPL” should have been in parentheticals, so counts both instances as a single mention).  
        
        Respectfully, applicants’ invention is disclosed as using linguistic patterns – or rather, if applicants’ invention is not using linguistic patterns, then what classification of kind of natural language processing did applicants have in mind, and where is the support for that distinction in the original disclosure?
        
        The examiner also reminds applicants that (1) even TF-IDF is considered to be a linguistic metric in broad meanings of the term and (2) most web search engines do use linguistics, so if applicants invention does not use that, there is not much more than a key lookup table.  As such, the examiner cautions applicants about using overgeneralized statements about the prior art technology as distinguishing from their “invention.”  Applicants are reminded that the examiner is available for interviews if applicants wish to confer with the examiner as to whether an argument may be overbroad.
        4 Well, almost no standard.  The academic accreditation industry provides certain standards of minimal classwork (thereby providing a minimum level of knowledge) before one can receive an accredited degree of a certain level.  For example, an ABET accredited computer science degree requires that a computer science Bachelor of Science degree include courses that cover core computer science concepts such as data structures, algorithms, etc.
        
        But applicants’ argument expressly distinguishes the claims away from this interpretation.   Based on educational degrees, which means applicants have argued away from an interpretation that has an industry standard without providing a substituting standard either from the written description or is otherwise well known in industry.